                          1   ARTHUR A. HARTINGER (SBN 121521)
                              ahartinger@publiclawgroup.com
                          2   GEOFFREY SPELLBERG (SBN 121079)
                              gspellberg@publiclawgroup.com
                          3   SPENCER J. WILSON (SBN 266938)
                              swilson@publiclawgroup.com
                          4   EDWARD J. DONNELLY (SBN 220980)
                              edonnelly@publiclawgroup.com
                          5   RENNE PUBLIC LAW GROUP
                              350 Sansome Street, Suite 300
                          6   San Francisco, California 94104
                              Telephone: (415) 848-7200
                          7   Facsimile: (415) 848-7230
                          8   Attorneys for Defendants
                              CITY OF STOCKTON, ROBERT DEIS,
                          9   LAURIE MONTES
                         10
                                                          IN THE UNITED STATES DISTRICT COURT
                         11
                                                         FOR THE EASTERN DISTRICT OF CALIFORNIA
                         12

                         13   RONALD HITTLE,                                           Case No. 2:12-CV-00766-TLN-KJN
                         14          Plaintiff,
                                                                                       STIPULATION AND ORDER RE CASE
RENNE PUBLIC LAW GROUP




                         15   v.                                                       SCHEDULING ORDER
   Attorneys at Law




                         16   THE CITY OF STOCKTON; ROBERT DEIS;
                              LAURIE MONTES, and DOES 1 through 100,
                         17   inclusive,                                               SAC Filed:    April 12, 2018
                                                                                       Trial Date:   None Set
                         18          Defendants.
                         19

                         20          WHEREAS attorneys for the parties have conducted extensive written discovery, including

                         21   document production, interrogatories, and requests for admission; and

                         22          WHEREAS third-party deponents have been successfully served with subpoenas, but the

                         23   depositions have yet to be completed; and
                                     WHEREAS attorneys for the parties have conducted depositions of seven (7) of eight Plaintiff’s
                         24
                              witnesses, including the Plaintiff himself, which was conducted over two (2) days on consent of
                         25
                              Plaintiff’s counsel; and
                         26
                                     WHEREAS Plaintiff’s counsel has completed 1 and a half depositions, including partially
                         27
                              completing the deposition of Defendant Bob Deis, and completing one other defense witness; and
                         28
                                                                                 -1-
                              STIPULATION AND ORDER                                        CASE NO. 2:12-CV-00766-TLN-KJN
                              RE: CASE SCHEDULING ORDER
                          1          WHEREAS the parties have scheduled two (2) more depositions to be completed next week,
                          2   including the deposition of Defendant Laurie Montes; and

                          3          WHEREAS there are several additional depositions that have been noticed, but the parties were

                          4   unable to schedule them due to the many schedules that needed to be coordinated; and

                          5          WHEREAS without the depositions, neither party will be ready to competently proceed to

                          6   summary judgment motions and/or trial; and

                          7          WHEREAS a brief extension of the discovery deadline will not otherwise delay the remainder of

                          8   the schedule in this matter; and
                                     WHEREAS lead trial counsel for Defendants begins a lengthy trial the last week of February, and
                          9
                              is expected to be unavailable to conduct depositions for much of the month of March;
                         10
                                     Good cause appearing, the parties agree and stipulate as follows:
                         11
                                     The parties agree and request a scheduling order to modify the Order at Docket 68 as follows:
                         12
                                 (1) Non-expert discovery cut off: May 1, 2020.
                         13
                                 (2) Disclosure of expert witnesses: July 3, 2020.
                         14
                                 (3) Designation of supplemental experts: 20 days later.
RENNE PUBLIC LAW GROUP




                         15
   Attorneys at Law




                                 (4) Supplemental disclosures: 30 days prior to dispositive motion hearing date.
                         16
                                 (5) Dispositive motion hearing date: no later than November 12, 2020.
                         17
                                 (6) Joint Notice of Trial Readiness: within 30 days of receipt of ruling on dispositive motion, or 120
                         18
                                     days after close of discovery if neither party has an intent to file dispositive motions.
                         19

                         20   Dated: February 14, 2020

                         21
                              Respectfully submitted:
                         22

                         23                                                 By:
                                                                                    /s/ Wendy Musell
                         24                                                         Wendy Musell
                                                                                    STEWART & MUSELL, LLP
                         25                                                         Counsel for Plaintiff
                         26                                                         Ronald Hittle

                         27

                         28
                                                                                   -2-
                              STIPULATION AND ORDER                                         CASE NO. 2:12-CV-00766-TLN-KJN
                              RE: CASE SCHEDULING ORDER
                          1                                                       /s/ Alan Reinach1
                                                                                 Alan Reinach
                          2
                                                                                 CHURCH STATE COUNCIL
                          3                                                      Counsel for Plaintiff
                                                                                 Ronald Hittle
                          4

                          5                                                       /s/ Geoffrey Spellberg
                                                                                 Geoffrey Spellberg
                          6
                                                                                 RENNE PUBLIC LAW GROUP
                          7                                                      Counsel for Defendants
                                                                                 City of Stockton, Robert Deis
                          8                                                      and Laurie Montes

                          9

                         10
                              IT IS SO ORDERED.
                         11

                         12   DATED: February 18, 2020
                         13

                         14                                                     Troy L. Nunley
                                                                                United States District Judge
RENNE PUBLIC LAW GROUP




                         15
   Attorneys at Law




                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27   1
                               Pursuant to L.R. 131(e), counsel for Defendants (Edward Donnelly) has obtained authorization from all
                              counsel to affix their respective electronic signature upon this pleading and submit this document upon
                         28   each counsel’s behalf.
                                                                                    -3-
                              STIPULATION AND ORDER                                         CASE NO. 2:12-CV-00766-TLN-KJN
                              RE: CASE SCHEDULING ORDER
